DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 20, “comprising contactlessly heating the fluid nozzle” needs elaboration/clarification, as the Examiners notes that there appears to be some connective contact between these components.
The term "proximity" in claim 20 is a relative term which renders the claim indefinite.  The term "proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner cannot determine the metes and bounds of the claim especially regarding the other claim language at issue above.
Claim 21 recites the limitation "the bodywork".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “an electrically conductive material” which appears to be an instance of double inclusion with claim 21’s “an electrically conductive material”.
Further regarding claim 22, it is unclear what the “or” is relating, is it the electrically conductive material OR a thermoplastic material vs the electrically conductive material OR a thermoplastic material which is filled with an electrically conductive material, preferably ferrous particles.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly 
Regarding claim 22, “an electrically conductive heating element” appears to be a case of double inclusion with claim 20.
The term "vicinity" in claims 23 and 31 is a relative term which renders the claim indefinite.  The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner cannot determine the metes and bounds of the claim.
Regarding claim 25, “the potting compound” lacks antecedent basis.
Regarding claim 27, “a nozzle carrier housing” appears to be an instance of double inclusion with claim 20.
Regarding claim 33, “the ignition” lacks antecedent basis.
Regarding claim 34, “it” is indefinite because the Examiner is uncertain what “it” is referring to.
The Examiner asserts the claims appear to be generally narrative/translated from a foreign document and potentially more instances of 112(b) and formalities may arise.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-23, 27, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Rehs (6,501,907).

wherein
the electrical coil is positioned around the nozzle body when the nozzle body is in a retracted position, or
the electrical coil is integrated into or wound around a nozzle carrier housing of the nozzle carrier (see figure 2), or the electrical coil is arranged in the bodywork of the vehicle (see figures 1 and 2).
	Regarding claim 21, as best understood, Rehs further discloses wherein the nozzle body comprises an electrically conductive material (item 11 is metal) or a thermoplastic material which is filled with an electrically conductive material, preferably with ferrous particles.
	Regarding claim 22, as best understood, Rehs further discloses wherein the nozzle body includes an electrically conductive heating element, preferably a steel heating element (heating elements 11 and 12 are metal).
Regarding claim 23, as best understood, Rehs further discloses wherein the electrically conductive heating element is overmolded or embedded in a potting compound (item 13) and extends in the vicinity of a nozzle aperture (see figure 1).
Regarding claim 27, Rehs further discloses wherein the nozzle carrier comprises a nozzle carrier housing (upstream part of 2) connectable to a cleaning fluid source.
Regarding claim 29, Rehs further discloses wherein the electrical coil is arranged in or at a support for the nozzle carrier housing or in a casing for the cleaning device (see figure 1).
Regarding claim 30, Rehs further discloses a system comprising a casing (item 8) to be mounted in the vehicle bodywork (item 1), a cleaning fluid source (source of fluid, i.e. from vehicle), a cleaning fluid pump and a cleaning fluid circuit or a cleaning fluid conduit (conduit upstream of connection to bottom of 2).  Rehs does not explicitly disclose a pump however, one of ordinary skill in the art would readily .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehs (6,501,907) in view of Tores (6,220,524).
Regarding claim 24, as best understood, Rehs further discloses wherein the heating element is in the form of a metal strip (item 11)  extending in parallel to a nozzle duct leading into the nozzle aperture (top part of the strip appears to be substantially parallel).
Rehs fails to teach the strip would be in parallel.
Tores teaches a similar system with the orientation of the nozzle being in parallel with the top surface of the heating component (see figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the orientation of the heating element or the duct of the nozzle, as a matter of obvious design choice as evidenced by Tores, who teaches essentially a parallel arrangement which would require little change to the system.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehs (6,501,907) in view of Whittaker (2005/0235979).
Regarding claim 25, Rehs fails to specify the potting compound material.
However, Whittaker teaches a similar system wherein the potting compound is epoxy resin (par. 27).
It would have been obvious to one skilled in the art at the filing date of the invention to modify Rehs by using epoxy compound as taught by Whittaker, since it has been held to be within the general In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
Claim 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehs (6,501,907) in view of Schlein (6,186,156).
Regarding claim 26, Rehs fails to teach wherein the nozzle carrier is extendable from and retractable into the bodywork of a vehicle.
However, Schlein teaches a similar system with an extendable and retractable nozzle carrier (see item 6, figures 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an extendable/retractable vehicle spraying nozzle as taught by Schlein to the system of Rehs, the motivation being this allows for safely housing the nozzle when not in use and utilizing more direct spraying onto the particular surface of interest when in use (“favorable position for cleaning the lens glass”). 
Further regarding claim 28 a modified Rehs teaches wherein the nozzle carrier comprises at least one extendable and retractable piston (item 6 constitutes a piston) which is slidably arranged within the nozzle carrier housing and which is extendable by virtue of the pressure of the cleaning fluid (“The washer jet could be designed such that it can be moved by means of the fluid pressure of the washer fluid”).
Claims 31-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehs (6,501,907) in view of Bourke (2008/0034528).
Regarding claim 31, Rehs substantially teaches the method as detailed above in the rejection of claim 20, further suggests selectively energizing the coil when the ambient temperature is below a given temperature threshold (col. 1, lines 12-14).
However, Bourke explicitly teaches a vehicle accessory system in which activating the heating element if the temperature falls below a given ambient temperature (par. 11, 44).

Regarding claim 32, a modified Rehs further teaches wherein the coil is energized upon ignition of the vehicle, if the outside temperature falls below a given threshold.
Regarding claim 33, a modified Rehs further teaches wherein the coil is being energized for a given time span after the ignition has been actuated (par. 48, feedback would reduce power as necessary).
Regarding claim 34, wherein it comprises utilizing a vehicle surface cleaning device (as taught by Rehs).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752